     Case 4:10-cv-01811-YGR Document 377 Filed 10/05/18 Page 1 of 4


     James Pizzirusso (pro hac vice)                     Luanne Sacks (SBN 120811)
 1   jpizzirusso@hausfeld.com                            lsacks@srclaw.com
     HAUSFELD LLP                                        Michele Floyd (SBN 163031)
 2   1700 K. Street NW, Suite 650                        mfloyd@srclaw.com
     Washington, DC 20006                                SACKS, RICKETTS & CASE LLP
 3   Telephone: (202) 540-7200                           177 Post Street, Suite 650
     Facsimile: (202) 540-7201                           San Francisco, CA 94108
 4                                                       Telephone: (415) 549-0580
     Kathleen V. Fisher (SBN 70838)                      Facsimile: (415) 374-0640
 5   kfisher@calvofisher.com
     CALVO FISHER & JACOB LLP
 6   555 Montgomery Street, Suite 1155                   Attorneys for Defendant
     San Francisco, CA 94111                             SONY COMPUTER
 7   Telephone: (415) 374-8370                           ENTERTAINMENT AMERICA LLC
     Facsimile: (415) 374-8373
 8
     Gordon M. Fauth, Jr. (SBN 190280)
 9   gfauth@finkelsteinthompson.com
     FINKELSTEIN THOMPSON LLP
10   100 Pine Street, Suite 1250
     San Francisco, California 94111
11   Direct Telephone: (510) 238-9610
     Telephone: (415) 398-8700
12   Facsimile: (415) 398-8704
13   Interim Co-Lead Counsel for Plaintiffs
14

15

16                              UNITED STATES DISTRICT COURT
17                           NORTHERN DISTRICT OF CALIFORNIA
18

19    In re SONY PS3 “OTHER OS”                CASE NO. 4:10-CV-01811-YGR
      LITIGATION
20                                             FINAL REPORT AND ACCOUNTING RE:
                                               CLASS ACTION SETTLEMENT
21
                                               Judge:      Hon. Yvonne Gonzalez Rogers
22

23

24

25

26

27

28

                                 FINAL REPORT AND ACCOUNTING RE: CLASS ACTION SETTLEMENT
                                                                 CASE NO. 4:10-CV-01811-YGR
       Case 4:10-cv-01811-YGR Document 377 Filed 10/05/18 Page 2 of 4



 1                                        FINAL STATUS REPORT
 2          1.      In its Order dated June 8, 2018 (see Dkt. 360) granting Plaintiffs’ Renewed Motion
 3   for Final Approval of Class Action Settlement and Certification of Settlement Class (the
 4   “Renewed Final Approval Motion”), the Court ordered the Parties to submit to the court a Final
 5   Report and Accounting of the settlement payments by July 23, 2018, and set an initial
 6   Compliance Hearing on the Final Report and Accounting on August 3, 2018, at 2:01 p.m. in
 7   Courtroom 1, 4th Floor, Oakland.
 8          2.      After Mr. Patrick S. Sweeney sought to appeal Final Approval of the Settlement,
 9   the Court agreed with the parties’ request to continue the deadline for a status report which was
10   ultimately extended to October 5, 2018 (see Docket 374).
11          3.      On August 14, 2018, the Court of Appeals ordered Mr. Sweeney to pay filing and
12   docketing fees or a motion to proceed in forma pauperis within 21 days in order to pursue his
13   appeal. (See Docket 372). Plaintiffs also filed a Motion to Strike Mr. Sweeney’s Notice of
14   Appeal in the Court of Appeals as he was not a class member, did not object, and did not have
15   standing to appeal. Mr. Sweeney did not respond to the Court’s Order, did not file an opposition
16   to Plaintiffs’ Motion, and has not responded to multiple emails from Plaintiffs’ Counsel.
17          4.      On September 10, 2018, the Court of Appeals dismissed Mr. Sweeney’s appeal for
18   failure to prosecute. Further, the Court directed that 21 days after the date of the dismissal, the
19   Court’s Order shall “act as the mandate of this court as to [Mr. Sweeney’s] Notice of Appeal.”
20   (See Docket 375). Thus, as of October 1, 2018, Mr. Sweeney’s appeal is dismissed and the
21   parties are ready to distribute the settlement proceeds.
22                                          FINAL ACCOUNTING
23          5.      The claims administrator in the case (Epiq, formerly known as Garden City
24   Group), has provided an accounting of the settlement fund as follows:
                                     
25
                      Total Fund Amount                               $3,750,000.00
26                    Attorney Fees and Expenses                      $1,250,000.00
                      Class Representative Service Payments
27                    ($3,500 for each Class Representative)          $17,500.00
                      Notice and Administrative Fees and
28                    Expenses                                        $495,000.00
                                                       -1-
                                        FINAL REPORT AND ACCOUNTING RE: CLASS ACTION SETTLEMENT
                                                                        CASE NO. 4:10-CV-01811-YGR
       Case 4:10-cv-01811-YGR Document 377 Filed 10/05/18 Page 3 of 4



 1                    Funds Remaining for Distribution                $1,987,500.00
                      Verified Claim Count                            197,244
 2                    Individual Award Amount                         $10.07
 3
     Thus, the amount expected to be distributed to the class is $1,987,500.00 which will result in
 4
     payments of $10.07 to each eligible class member. This is based on anticipated fees and expenses
 5
     for Notice and Administration totaling $495,000.00. The anticipated fee and expense figure is
 6
     inclusive of all invoices to date for this settlement ($291,698.96), Epiq’s pre-bill invoice
 7
     ($116,373.96) for check printing and postage, and also accounts for additional mail handling
 8
     (returned mail, reissues, etc.) and the expected class member communications that will result
 9
     from a distribution this size. Aside from hard costs like check and postage, Epiq has made efforts
10
     to reasonably estimate communications levels going forward and through administration
11
     completion and believes that the remainder (approximately $88,000) should be sufficient. If it is
12
     not, the parties may seek additional guidance from the Court. Epiq expects to be able to distribute
13
     funds by early November as it will take approximately four weeks to prepare and print the checks
14
     once there is a mailing date.
15

16

17
      Dated: October 5, 2018                         SACKS, RICKETTS & CASE LLP
18
                                                     By: /s/ Luanne Sacks
19                                                      LUANNE SACKS
                                                        Attorneys for Defendant
20                                                      SONY COMPUTER ENTERTAINMENT
                                                        AMERICA LLC (n/k/a Sony Interactive
21                                                      Entertainment America. LLC)
22
      Dated: October 5, 2018                         HAUSFELD LLP
23
                                                     By: /s/ James Pizzirusso
24
                                                        JAMES PIZZIRUSSO
25                                                      Interim Co-Lead Counsel and Counsel for
                                                        Plaintiffs ANTHONY VENTURA,
26                                                      JONATHAN HUBER, JASON BAKER,
                                                        JAMES GIRARDI and DERRICK ALBA
27

28
                                                       -2-
                                     FINAL REPORT AND ACCOUNTING RE: CLASS ACTION SETTLEMENT
                                                                     CASE NO. 4:10-CV-01811-YGR
       Case 4:10-cv-01811-YGR Document 377 Filed 10/05/18 Page 4 of 4



 1

 2

 3

 4
                                             Filer’s Attestation
 5
            I, James Pizzirusso, am the ECF user whose identification and password are being used to
 6
     file this Final Report and Accounting Re: Class Action Settlement. In compliance with General
 7
     Order 45.X.B, I hereby attest that the counsel listed above concur in this filing.
 8

 9
     Dated: October 5, 2018                                  By: James Pizzirusso.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       -3-
                                     FINAL REPORT AND ACCOUNTING RE: CLASS ACTION SETTLEMENT
                                                                     CASE NO. 4:10-CV-01811-YGR
